Luke, J.
Where an employee executed a written order drawn on his employer in favor of a payee therein named, directing the employer to pay out of his future wages certain sums monthly to the payee until payment of the full amount specified in the order, and, after the wages were, earned but before they were paid to any one, and before there was any written acceptance of the order, another creditor of the employee sued him and caused summons of garnishment to be served on the employer, the written order was not available to the employer as against such plaintiff to justify the payment of the wages to the payee subsequent to the service of the summons of garnishment. Usher v. Seaboard Air-Line Ry. Co., 125 Ga. 809 (54 S. E. 704); Atlanta Finance Co. v. Southern Ry. Co., 15 Ga. App. 663 (84 S. E. 147).
(а) Applying this principle to the facts of the case, the municipal court of Macon did not err in sustaining the plaintiff’s traverse of the garnishee’s answer.
(б) No other question raised by the petition for certiorari, sanction of which was denied by the superior court, is referred to in the briefs for the plaintiff in error.

Judgment affirmed.


Broyles, C. J., and Bloodioorth, J., concur.

Harris, Harris & Popper, Miller■& Garrett, for plaintiff in error.
Strozier & Heaver, B. Cubbedge Snow, contra.